       Case: 3:20-cv-00102-wmc Document #: 28 Filed: 02/09/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KELLY J. RUSSELL,

                     Plaintiff,
       v.
                                                         Case No. 20-cv-102-wmc
ANDREW M. SAUL,
Commissioner of Social Security

                     Defendant.


                             JUDGMENT IN A CIVIL CASE


       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew M. Saul, against Kelly J. Russell affirming the Commissioner’s

decision and dismissing this case.




           s/ V. Olmo, Deputy Clerk                                2/09/2021
        Peter Oppeneer, Clerk of Court                                Date
